Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Tanaka (US 2017/0117863) discloses a variable gain amplifier (see at least figure 2), comprising: a first amplifying circuit Q1; a second amplifying circuit Q2; a third amplifying circuit Q2B; and a fourth amplifying circuit Q1B; wherein the first amplifying circuit Q1 and the fourth amplifying circuit Q1B form a first differential input pair (see paragraph [0022]), and wherein the second amplifying circuit Q2 and the third amplifying circuit Q2B form a second differential input pair (see paragraph [0022]).
Arayashiki (US 11,323,081) discloses a variable gain amplifier (see at least figure 1), comprising: a first amplifying circuit 11; a second amplifying circuit 13; a third amplifying circuit 14; and a fourth amplifying circuit 12; wherein the first amplifying circuit 11 and the fourth amplifying circuit 12 form a first differential input pair (see column 3 lines 35-39), and wherein the second amplifying circuit 13 and the third amplifying circuit 14 form a second differential input pair (see column 3 lines 54-59).
Deng (US 2009/0140812) discloses two transistors 412 and 422 (see figure 4B) are independently biased (see paragraph [0039]).
As to independent claim 15, Tanaka, Arayashiki, and Deng, either alone or in combination, fails to disclose each amplifying circuit of the first amplifying circuit, the second amplifying circuit, the third amplifying circuit, and the fourth amplifying circuit comprises a plurality of parallel transistors, and wherein bias control of each transistor of the plurality of parallel transistors of the respective amplifying circuit is independent of bias control of each other transistor of the respective plurality of parallel transistors.
As to independent claims 1, 11, dependent claims 2-10, 12-14, 16-19, and 20, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646